Citation Nr: 1401988	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-21 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a shoulder disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for residuals of a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty in the Merchant Marine from April 1945 to August 1945.  After service, he spent a period of time in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2007 rating decision issued by the Regional Office (RO) in Cleveland, Ohio.  The case comes to the Board from the RO in Waco, Texas.  It was previously remanded for additional development in December 2010 and in December 2011.  It has now been returned to the Board for appellate disposition.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in October 2010.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   It is not at least as likely as not that a neck disorder was caused or made worse by a disease or injury in service, nor is their evidence of arthritis within one year of service.

2.  It is not at least as likely as not that a shoulder disorder was caused or made worse by a disease or injury in service, nor is their evidence of arthritis within one year of service.

3.  It is not at least as likely as not that hypertension was caused or made worse by a disease or injury in service, nor was it present within one year of service.

4.  It is not at least as likely as not that a kidney disorder was caused or made worse by a disease or injury in service.

5.  It is not at least as likely as not that the Veteran has any current residuals of the in-service hernia nor are his urinary problems at least as likely as not related to service.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in, or aggravated by, service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A shoulder disorder was not incurred in, or aggravated by, service, nor may arthritis be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  Hypertension was not incurred in, or aggravated by, service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  A kidney disorder was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  Residuals of a hernia were not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In cases, such as the present case, where the claimant's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991). 

In this case, the Veteran was provided the aforementioned notices in letters dated in June 2006, February 2007, May 2007, and again in January 2011 and February 2011.  His case was most recently readjudicated in April 2012, prior to which time he had the opportunity to submit additional evidence and argument.

VA issued a memorandum in July 2007 in which it formally found that the Veteran's service treatment records (STRs) were unavailable.  The Board remanded the claim in December 2010 to complete steps to obtain Merchant Marine records.  The RO completed the requested development and but were still unable to obtain STRs.  The February 2011 letter advised the Veteran of this fact and suggested alternative sources that can substitute for service treatment records.  Significantly, additional development resulted in the Merchant Marine logbooks being obtained and associated with the claims file.  As such, the RO has satisfied the heightened duties of Dixon v. Derwinski, 3 Vet. App. 261 (1992).

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including National Guard records, VA treatment records, private treatment records, lay statements from friends of the Veteran, and a transcript of the Veteran's testimony at the October 2010 hearing.  

Multiple VA examinations and opinions were obtained concerning the Veteran's contentions, most recently in response to the instructions which were set forth in the December 2011 remand.  The Veteran's representative has argued in the November 2013 brief that the examinations are not adequate as the June 2013 genitourinary examination referred to speculation and the November 2012 (mistakenly referred to as December 2012 in the brief) and January 2013 examinations ignored lay statements.  Concerning the June 2013 VA examination, in light of the "resort to mere speculation" phrase and the representative's argument, the Board carefully considered whether another remand was necessary.  See e.g. Jones v. Shinseki, 23 Vet. App. 382 (2010).  A review of the opinion provided, however, reflects that the examiner very clearly expressed the opinion he meant to convey and used this phrase "resort to speculation" in the context of explaining that he could not comment any further than the comments he already provided.  To the extent he provided an opinion, the examiner provided a full rationale for the conclusion he reached.  As the report must be read as a whole, it is clear that the examiner was not simply resorting to speculation.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012); see also Monzingo v. Shinseki, 26 Vet. App. 97, 105, (2012)(noting an examination is adequate when it "sufficiently inform[s] the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  As such, although the phrase appears in the opinion, it does not render the examination inadequate as there is no indication that the opinion provided was speculative.  

Concerning the November 2012 and January 2013 opinions, the Board notes that although the examiners did not explicitly report all of the Veteran's lay assertions, the Board's request to the examiner provided a detailed history of the facts including the Veteran's description of the initial injury and reports of continued symptoms.  Additionally, the examiners conducted a detailed review of the claims file and the January 2013 examiner expressly considered the Veteran's testimony during the October 2010 video hearing which included many lay assertions and the November 2012 opinion specifically referred to the Veteran's handwritten medical timeline.  As such, the Board finds that the examiners and the medical experts who provided the Board with additional opinions considered examination findings, medical documentation, and the Veteran's reported history, and, taken together, well supported rationales were given for the conclusions which were expressed by the examiners or for their failure to be able to provide an opinion in the case of the kidney condition.  Accordingly, the Board finds the examinations to be adequate.

Additionally, the Veteran provided testimony at an October 2010 Board hearing.  The Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Acting Veterans Law Judge clearly set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board also remanded the claim in December 2010 and December 2011 to obtain relevant treatment records and afford the Veteran a contemporaneous VA examination.  Additionally, Veterans Health Administration opinions were obtained in the instant case.  As the Board elicited relevant testimony during the October 2010 hearing and subsequently remanded the claim in order to obtain additional relevant evidence, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

The Board finds that VA satisfied its duties pursuant to the VCAA in this case.

Service connection

The Veteran's contentions have remained essentially the same throughout the period of his appeal.  Specifically, he contends that he injured his neck, shoulders, and groin in an accident that occurred aboard ship during a typhoon during his period of active service.  He did not receive any medical treatment while he was on the ship, but was briefly transported to a small aid station when the ship docked.  At that time, he was given pain killers and a groin support and was told that he had a double hernia. He also contends that he developed hypertension during or shortly after service.  He contends that his kidneys may have been injured in the same accident during the typhoon, or, alternatively, that they were damaged by his hypertension or medications to treat his other disorders.

As an initial matter, this is a case where the Veteran's service treatment records are unavailable due to no fault of the Veteran.  In such cases, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including hypertension and arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Members of the American Merchant Marine in oceangoing service between December 7, 1941, and August 15, 1945, are considered to have performed active military, naval, or air service. 38 C.F.R. § 3.7(x)(15) (2013).  The Veteran has certified active service with the Merchant Marines during this time period and accordingly has active military service.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

As will be explained in further detail below, while the Board finds that the Veteran's testimony about sustaining injuries during a typhoon is credible, the evidence does not support a finding that those injuries are related to the disorders now claimed by the Veteran.  

A.  Neck and shoulder disorders

As previously discussed, the Veteran contends that he injured his neck and shoulders in an aboard ship accident that occurred during a typhoon.  He claims that his currently diagnosed cervical spine and bilateral shoulder disorders were caused by this accident.

Currently, the Veteran is diagnosed with degenerative disk disease of the neck and arthritis of the shoulders.  As such he has a current disability.

The Veteran is competent to describe the injury where he was attempting to stow unsecured laundry bags aboard a vessel during a typhoon.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the service treatment records are unavailable, records from the Merchant Marines have been added to the Veteran's claims file.  These records confirm that the Veteran's ship endured a typhoon and had to relocate over the course of a few days secondary to that storm and, therefore the Board finds the Veteran's testimony as to an inservice injury to be credible.  

The Veteran's ex-wife submitted a letter in which she stated that the Veteran was treated in 1945 for neck, back, shoulder, and leg pain and was in constant pain.  A close friend wrote that the Veteran had back and leg problems since 1946.  Another friend who served with the Veteran in the National Guard opined that the Veteran was "entitled to compensation" but did not provide any basis for this assertion.

The Veteran contends that he was first diagnosed with right shoulder arthritis in 1948 or 1949.  His right shoulder hurt since the accident during the typhoon; his left shoulder was not as painful.  At his hearing, he testified that all of his physical problems began after the typhoon in service.  He submitted a time line of the diagnosis and treatment of various disorders after service.  In various correspondence, he has claimed that since the typhoon he had a "lifetime of pain."
 
A May 1949 National Guard enlistment examination, from approximately four years after the Veteran's active service, found that all of the Veteran's body systems were normal and the Veteran did not report any problems with his neck or shoulders at that time.  

The Veteran testified that he had neck pain since the in service accident during the typhoon.  Records reflect a 1964 diagnosis of degenerative disk disease with cervical fusion followed by a second surgery of the cervical spine in 1976.  

According to the Veteran, his shoulder pain was initially treated conservatively after service, but he had a right shoulder arthroplasty in 1987 and a total replacement in October 1991 and a left shoulder arthroplasty in 1996.  He also had subsequent revisions of the right shoulder surgery.  Treatment records reflect that the Veteran reported that his shoulder pain onset gradually and slowly worsened over 20 years.

The Veteran was afforded an orthopedic examination in January 2011 at which time he related the incident involving the typhoon to the examiner, explaining that he was injured while attempting to push a large container bag through a doorway.  He related that he had constant back and neck pain since that time.  Many years later, he had a cervical fusion and later hardware removal.  Pain now radiated to his right upper extremity.  The examiner did not provide an opinion concerning the etiology of the Veteran's neck and shoulder disorders because there were no service treatment records available for review.  The Veteran was reexamined in January 2012 but the examiner at that time also failed to provide an etiology opinion due to the lack of service treatment records.  

As a result, VA obtained an expert medical opinion in January 2013.  The examiner noted that the injury to the shoulders that the Veteran sustained in service was most likely either a contusion/bruising or an ACL separation.  However, these acute conditions would not likely have an etiological relationship to advanced shoulder arthritis or cervical disk pathology.  The examiner noted that nothing in medical literature supports the likelihood of arthritis in these situations.  A physical examination in 1997 showed good rotator cuff power making a rotator cuff tear an unlikely diagnosis.  While chronic instability from labral tears can cause arthritis to onset earlier than otherwise, the Veteran's treatment records did not show signs or symptoms consistent with chronic shoulder instability.  The examiner noted that the Veteran was in his 60s at the time of the shoulder replacements suggesting arthritis did not develop particularly early since this is the most common decade for patients to have joint replacement surgery.  The examiner opined that it was more likely than not that the Veteran sustained a shoulder injury in service due to trauma, but less likely than not that this was related to arthritis in the Veteran's shoulder or neck.  

While the Board acknowledges the Veteran's assertions that he had neck and shoulder pain since the accident during the typhoon, records as to continuity of symptoms are inconsistent.  For example, the Veteran did not report any problems with his neck or shoulder in 1949 when he entered the National Guard and he apparently was able to perform his National Guard duties effectively despite any shoulder or neck problems.  When he sought treatment for shoulder pain in the 1990s, he reported a gradual onset over 20 years rather than constant pain from trauma in 1945.  Furthermore, during an October 1991 visit, he denied any prior injuries or conditions of the right shoulder.  As noted by the January 2013 examiner, the Veteran's shoulder arthritis did not onset particularly early.  The Board finds that the opinion of the VA examiner is more probative than that of the Veteran, and the evidence of continuity of symptoms is also outweighed by the January 2013 examiner's report.  The examiner reviewed the entire record, including the prior examination reports and treatment records, to the extent they were available, and applied medical expertise in arriving at the conclusion that the current diagnoses did not support a relationship of the Veteran's neck or shoulder condition to a traumatic injury in service. 

Service connection for cervical spine and shoulder disorders is denied.

B.  Hypertension

The Veteran claims that doctors told him that he had hypertension shortly after service.  He has provided various dates that his hypertension allegedly onset, some of which were within a year of his service and some which were later (e.g. 1948 and 1951).  At his hearing, he testified that he started medication for hypertension in 1950.

The earliest record documenting the Veteran's blood pressure was a 1949 National Guard enlistment examination.  At that time, blood pressure was 126/78. Hypertension was not noted on that physical; rather, no preexisting medical conditions were identified.  There are no other records documenting the Veteran's blood pressure until 1991 and these later records show hypertension.

The Veteran was examined in February 2011; the examiner concluded that it was less likely than not that hypertension onset within one year of service or was otherwise related to service since there was no documentation of high blood pressure during that time.  In a July 2011 addendum the examiner reiterated that hypertension did not occur in the military, but no rationale was provided for this conclusion.  In January 2012, an examiner failed to provide any etiology opinion for the Veteran's hypertension because there were no service treatment records.

Since an adequate rationale had not been provided for the examiner's conclusions, VA obtained another medical opinion in November 2012.  The examiner noted that the Veteran reported that hypertension onset in 1951, which the Board notes is in any event more than one year after his service.  The examiner noted that the Veteran's 1949 National Guard pre-induction physical noted no preexisting medical problems and that the one blood pressure reading of 126/78 does not establish whether an individual does or does not have hypertension.  However, if the Veteran was in the early pre-hypertensive stage in 1949 it would be unlikely that full blown hypertension would have developed in two years unless other factors such as heavy alcohol use were involved. 

The evidence does not show that the Veteran's hypertension onset in service or within one year of service or that it is otherwise related to service.  The Board very carefully considered the Veteran's statement that doctors informed him that he had hypertension shortly after service.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  While the Veteran is competent to report a contemporaneous medical diagnosis, the Board does not find the Veteran's reported diagnosis to be credible. 

The earliest recorded blood pressure in 1949, four years after service, was normal. Hypertension was not diagnosed at that time.  The Veteran was not on any medication for hypertension at that time.  This is inconsistent with the Veteran's contention that his hypertension onset within one year of his service which ended four years earlier in August 1945.  Moreover, the Veteran has also been an inconsistent historian, because he also has dated his diagnosis of hypertension to years after service (for example, at various examinations the Veteran reported that his hypertension onset in 1948 or 1951).  

Accordingly, as there is no evidence of onset during service, within one year of service, a link between anything that occurred during the Veteran's service and his hypertension, and no credible evidence of continuity of symptoms, service connection for hypertension is denied.

C.  Kidney disorder

The Veteran attributes his kidney problems to either the accident in service during the typhoon, medication he took for various pains that he related to the typhoon incident, or hypertension.

At his hearing, the Veteran testified that his doctors told him that medications and hypertension had destroyed his kidneys.  He did not have any kidney problems when he was in service.  However later, at a January 2012 examination, the Veteran attributed his kidney problems to trauma to the groin area in service.

VA treatment records show kidney disease that his providers related either to chronic obstruction or hypertension.  A doctor noted that the Veteran's chronic kidney disease was most likely due to hypertension in his medical records.  A private doctor opined that it was unlikely that the Veteran's kidney disorder was related to his medications.

At an examination in February 2011, an examiner noted a history of chronic kidney disease diagnosed around 1990-1991.  The examiner concluded that the Veteran's kidney disease was less likely than not related to his service, but did not provide a rationale for his conclusion. In November 2012 an examiner determined that there was no information available upon which to base an opinion about any relationship between the Veteran's kidney problems and service.  However, he noted that hypertension is a major cause of kidney disease, and if the Veteran had hypertension during service he would conclude that hypertension was the cause of the Veteran's kidney problems.  

While the evidence shows that there is a likely relationship between the Veteran's chronic kidney disease and his hypertension, the Veteran's hypertension is not service connected so there is no basis for service connection for kidney disease on a secondary basis.  No medical professional has related the Veteran's kidney problems to anything that occurred during his service, including trauma to his groin area.  While the Veteran may believe that the typhoon accident somehow injured his kidneys, he lacks the medical expertise that is necessary in order to make such an association. In any event, his opinion in this regard is outweighed by those of his treating providers, who related his kidney trouble to hypertension and possibly chronic bladder obstruction, as well as the VA examiner who noted the relationship between hypertension and chronic kidney disease.  

Service connection for a kidney disorder is denied.

D.  Residuals of a hernia

The Veteran related that he sustained a double hernia in the typhoon accident in service which was treated at an aid station with groin support.  Specifically, during his October 2010 Travel Board hearing, the Veteran testified in October 2010 that he sustained injuries to his bladder (which subsequently resulted in the double hernia), in service after he attempted to stow unsecured laundry bags aboard a vessel during a typhoon.  He continued to wear groin support after that.  His ex-wife confirmed that the Veteran wore a groin support after service.  The Veteran claims that this eventually led to bladder dysfunction.

A 1949 National Guard enlistment examination indicated the general examination was normal and no preexisting medical conditions were identified.  

At a February 2011 VA examination the Veteran related that he hurt his testicles in the accident aboard ship during the typhoon.  His testicles were swollen and achy.  In the 1990s he developed prostate cancer and had a suprapubic prostatectomy.  He had urinary incontinence since this operation.  Upon examination, the Veteran had normal but slightly sensitive testicles and no inguinal hernias.  The examiner noted that no hernias were present at the time of the examination and the Veteran gave no history of any hernia repair operations.  In July 2011 the examiner explained that the Veteran's difficulties with urinary leakage were must likely due to prostate cancer and age.  A VA examination in January 2012 likewise found no evidence of any hernia.  At that time, the examiner noted that the Veteran's complaints of scrotal pain and swelling and the exam were consistent with chronic bilateral hydrocele.  The examiner found the Veteran's complaint unrelated to service and the rationale was that no hernia was present.

Because the January 2012 VA examiner rendered an alternative diagnosis for the Veteran's complaints, the Board requested an addendum opinion to determine the etiology of the hydrocele.  The examiner provided this addendum in June 2013.  He explained that the Veteran stated he developed chronic bilateral epididymitis & prostatitis in 1945 following blunt scrotal trauma sustained in heavy seas off Okinawa, Japan associated with a typhoon.  He reported chronic intermittent scrotal edema and pain ever since this incident.  He denied treatment for gonorrhea or other sexually transmitted diseases.  He indicated this was treated conservatively as an outpatient only to include use of a scrotal athletic supporter.  He denied any hospitalization or invasive treatment.  He attributed the development of his subsequent renal and genitourinary conditions to this incident.  He denied ever being diagnosed with an inguinal hernia or undergoing surgical treatment for inguinal hernia.  He indicated he developed Nephrolithiasis in 1958 and was hospitalized for conservative management only.  He denied any invasive treatment then or subsequently for Nephrolithiasis.  He subsequently developed benign prostatic hypertrophy & prostate cancer and underwent radical suprapubic prostatectomy in 1999.  The examiner explained that this has sequela of urinary incontinence requiring daily use of adult diapers.  Review of medical literature reveals that scrotal hydroceles may develop as result of cancer, trauma or orchitis. The examiner concluded that despite the Veteran's assertions, it is more likely than not that his bilateral hydroceles are a sequelae of treatment for his genetically mediated prostate cancer.

The Veteran's VA treatment records also reflect that urinary incontinence onset after the prostate operation.  

The evidence does not show that the Veteran has any residuals of an in service hernia.  The Veteran does not currently have a hernia and he has not had any hernia repair operations in the past.  His urinary problems onset after a prostatectomy for prostate cancer and medical professionals relate these problems to that operation and to age.  No medical professional has related prostate cancer to the accident during the typhoon or to any other incident in service.  Prostate cancer was not present within one year of service; rather it was diagnosed much later.  Scrotal pain and swelling was attributed by an examiner to chronic bilateral hydrocele, which term refers to a buildup of fluid causing testicular swelling.  The hydrocele in turn was linked to the prostate cancer.  While the Veteran may believe that he has a hernia, his belief in this regard is outweighed by the medical examinations that found no evidence of inguinal hernia.  Moreover, while the Veteran attributes his urinary symptoms to the accident in service, the condition has uniformly been ascribed to a residual of surgery for prostate cancer by the medical professionals and their opinions in this regard are more probative than the opinion of the Veteran.

Service connection for residuals of a hernia is denied.

In resolving the above issues, the Board has considered the benefit of the doubt standard and is cognizant of the heightened duty in cases such as this one where there are no service treatment records due to no fault of the Veterans.  However, the weight of the evidence is against the Veteran's claims.


ORDER

Service connection for a neck disorder is denied.

Service connection for a shoulder disorder is denied.

Service connection for hypertension is denied.

Service connection for a kidney disorder is denied.

Service connection for residuals of a hernia is denied.


____________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


